Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1993, which ruled that claimant was entitled to receive unemployment insurance benefits.
The Board found that although claimant was discharged because he was tardy on two occasions without calling his employer, claimant had previously been permitted to arrive to work late without calling and that he had not been warned that he was required to call in when he was late. The Board thus determined that claimant was not aware that his failure to call in his latenesses would lead to the termination of his employment and concluded that his actions did not constitute misconduct. Insofar as there is substantial evidence in the record to support the Board’s decision, we find no reason to disturb the award of unemployment insurance benefits to claimant.
Cardona, P. J., Crew III, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.